                                             Case 2:21-cv-01056-DB Document 8 Filed 06/15/21 Page 1 of 1



                                   1

                                   2

                                   3

                                   4

                                   5

                                   6                                      UNITED STATES DISTRICT COURT
                                   7                                  NORTHERN DISTRICT OF CALIFORNIA
                                   8

                                   9     SHU CHINSAMI,
                                                                                            Case No. 21-01953 EJD (PR)
                                  10                        Plaintiff,
                                                                                            ORDER OF TRANSER
                                  11                v.
                                  12     JARED LOZANO,
Northern District of California
 United States District Court




                                  13                       Defendant.
                                  14

                                  15            Plaintiff, a state prisoner, filed a pro se civil rights complaint against a prison
                                  16   official at California Medical Facility (“CMF”), where he is currently incarcerated. Dkt.
                                  17   No. 7. Because defendant resides in and the acts complained of occurred in Solano County,
                                  18   which lies within the venue of the Eastern District of California, see 28 U.S.C. § 84(b),
                                  19   venue properly lies in that district and not in this one. See 28 U.S.C. § 1391(b).
                                  20   Accordingly, this case is TRANSFERRED to the United States District Court for the
                                  21   Eastern District of California. See 28 U.S.C. § 1406(a).
                                  22            The Clerk shall terminate all pending motions and transfer the entire file to the
                                  23   Eastern District of California.
                                  24            IT IS SO ORDERED.
                                  25   Dated: _____________________
                                                6/15/2021                                   ________________________
                                                                                            EDWARD J. DAVILA
                                  26
                                                                                            United States District Judge
                                  27
                                       Order of Transfer
                                       PRO-SE\EJD\CR.21\01953Chinsami_transfer (ED)
                                  28
